Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy E. Horan and Valerie J. Horan appeal from the district court’s orders upholding the bankruptcy court’s determination that several transfers of money to them from Chesapeake Smart Homes, Inc., and American Smart Homes, Inc., were avoidable by the trustee in bankruptcy for the corporations. Our review of the record and the briefs filed by the parties discloses no reversible error. Accordingly, we affirm for the reasons stated by the district court. Horan v. Baer, No. 1:09-cv-03356-CCB, 2011 WL 601652 (D. Md. Feb. 11, 2011) & (Feb. 22, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.